Upon the pleadings, it appears that the plaintiff and the intestate of the defendants, in the year 1835, made a final settlement, as administrators of William Wilkinson, deceased, with the next of kin of the said William, in which settlement they were allowed to retain a considerable sum for their commissions. The plaintiff charges that the whole of these commissions came to the hands of the intestate of the defendants, who died without accounting therefor to the plaintiffs; and also that the said intestate, upon the settlement, and for the purpose of completing it, applied to his benefit the sum of £ 68, which were the proper moneys of the plaintiff. The defendants deny (125) that their intestate received more of the commissions than he was entitled to, or used the moneys of the plaintiff as charged, and further insist that, if he did, there was a settlement afterwards between the parties of all matters growing out of this joint administration. The proofs are full that, up to September, 1837, which was but a short time before the death of the intestate of the defendants, the said intestate distinctly admitted that he and the plaintiff had not come to an account with each *Page 97 
other in relation to their said joint administration, and that they were to have a settlement thereof. The plaintiff, therefore, is entitled to the account which he prays for. The commissioner will inquire what was the ratable proportion of the commissions to which the plaintiff was entitled, and by whom said commissions were received, and also examine the respective demands of the parties against each other, connected with their joint administration, and take an account accordingly.
PER CURIAM.                              Decree accordingly.
(126)